DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/18/2022 in which Applicant lists claims 1-16 as being original. It is interpreted by the examiner that claims 1-16 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/18/2022 is acknowledged.
Claims 2-3, 6-7, 10-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/20/2019 was considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-9, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al., U.S. Patent Application Publication Number 2018/0164563 A1, of record (hereafter Fujii).
Regarding claim 1, Fujii discloses a confocal microscope (see at least the title) comprising:
a data acquisition unit configured to acquire a rough-shape data indicating a rough shape of a sample (see at least figures 1 and 24, elements 3, 9, 6a, 12, 30 and 40, as well as paragraphs [0068], [0079], [0085]-[0088] and [0135] preliminary scanning);
an illumination light source configured to generate illumination light for illuminating the sample (see at least figure 1, element 1);

an optical scanner configured to scan an illuminated place on the sample in a field of view of the first objective lens (see at least figure 1, element 3);
a scanning mechanism configured to scan the illuminated place along the rough shape of the sample by changing a position of the first objective lens relative to the sample (see at least figure 1, elements 9, 3, 6b, as well as paragraphs [0136]-[0145] principal scanning); and
an optical detector configured to detect reflected light through a confocal optical system, the reflected light being light that has been reflected on the sample and has passed through the first objective lens (see at least figure 1, element 12).
Regarding claim 4, Fujii discloses the limitations of claim 1, and wherein a direction of the scanning performed by the scanning mechanism has a component parallel to a direction of the scanning performed by the optical scanner (see at least elements 3 and 9, as well as paragraphs [0045] and [0050], XY directions).
Regarding claim 8, Fujii discloses the limitations of claim 1, and wherein the scanning mechanism comprises a movable stage on which the sample is placed (see at least figure 1, elements 15 and 9).
Regarding claim 9, Fujii discloses a method for taking an image by using a confocal microscope configured to concentrate illumination light on a sample by using a first objective lens and detect reflected light reflected on the sample through a confocal optical system (see at least the title and figure 1), the method comprising:

scanning, by a scanning mechanism, an illuminated place along the rough shape of the sample by changing a position of the first objective lens relative to the sample, and scanning, by an optical scanner, the illuminated place within a field of view of the first objective lens (see at least figure 1, elements 9, 3, 6a, as well as paragraphs [0068], [0079], [0085]-[0088] and [0135] preliminary scanning);
detecting, by a detector, the reflected light reflected on the sample during the scanning by the scanning mechanism and the optical scanner (see at least figure 1, element 12); and
generating a confocal image based on detection data detected by the detector (see at least paragraphs [0051]-[0052]).
Regarding claim 12, Fujii discloses the limitations of claim 9, and wherein a direction of the scanning performed by the scanning mechanism has a component parallel to a direction of the scanning performed by the optical scanner (see at least elements 3 and 9, as well as paragraphs [0045] and [0050], XY directions).
Regarding claim 16, Fujii discloses the limitations of claim 9, and wherein the scanning mechanism includes a movable stage on which the sample is placed (see at least figure 1, elements 15 and 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., U.S. Patent Application Publication Number 2018/0164563 A1, of record (hereafter Fujii) in view of Scheruebl et al., U.S. Patent Number 6,674,572 B1 (hereafter Scheruebl).
Regarding claims 5 and 13, Fujii does not specifically disclose that the scanning mechanism continuously scans the illuminated place along the rough shape of the sample.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the confocal microscope of Fujii to include the teachings of Scheruebl so that the scanning mechanism continuously scans the illuminated place along the rough shape of the sample, for the purpose of using a known type of scanning mechanism (XY stage) to perform a known type of scanning (continuous scanning) while having a reasonable expectation for success.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Shimada, US 2019/0310454 A1, discloses a microscope wherein an initial imaging is performed with a first objective of lower magnification, and a second imaging is performed with a  second objective of a higher magnification (abstract), wherein the initial imaging determines the position of the sample in the sample well (abstract); and
Gondaira et al., US 2020/0041251 A1, discloses a similar confocal apparatus to what is claimed in claim 1 (figs. 1-2, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/1/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872